Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1-18 are pending. Claims 1, 7, and 13 are the independent claims. Claims 1, 6-7, 12-13, and 18 have been amended. This Office action is in response to the “Request for Continued Examination (RCE)” received on 11/22/2021.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 11/22/2021; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the objections to the drawings, applicant’s “Amendment and Remarks” have been fully considered and are persuasive. The objections to the drawings have been withdrawn.
With respect to the claim objections to claims 1, 6-7, 12-13, and 18, applicant’s “Amendment and Remarks” have been fully considered and are persuasive. The objections to claims 1, 6-7, 12-13, and 18 have been withdrawn.
With respect to the claim rejections of claims 1-18 under 35 U.S.C. § 102, applicant’s “Amendment and Remarks” have amended the independent claims and these amendments have changed the scope of the original application. As such, Office has supplied new grounds for rejection attached below in the office action.  
Office Note: Due to applicant’s amendments, further claim rejections appear on the record as stated in the below Office Action.
It is the Office’s stance that all of applicant arguments have been considered. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. 112 (f).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “the prediction being based exclusively on the snapshot of the current environment at the first time period” and the applicant point to ¶20 of the specification as providing support for the amended claim. Paragraph 20 of the specification recites:
“It is desirable to improve prediction models to predict an object's trajectory without the use of a previously generated 3D map. Aspects of the present disclosure are directed to using semantic information obtained for various regions in an environment to predict how an object will move through the environment. In one configuration, the object's trajectory is predicted without using a previously generated 3D, or 2D, map.”
The negative limitation included in amended claim 1 differs significantly from the scope outlined by ¶20. A prediction based exclusively on the snapshot of the current environment at the first time period excludes literally everything else from being involved in the prediction, whereas the specification only provides support for excluding a previously generated 3D, or 2D, map.

Claims 2-6, 8-12, and 14-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected claims and for failing to resolve the deficiencies listed above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the prediction being based exclusively on the snapshot of the current environment at the first time period” and the metes and bounds of this limitation are indefinite. It is unclear if the limitation is stating that the method is literally only using the snapshot of the current environment at the first time period as the sole basis for the prediction or rather that, at the time of prediction, the only input regarding the current environment is from the snapshot at the first time period. As written, this claim states that the prediction is based solely on the snapshot of the current environment at the first time period. In the rest of claim 1 and in the specification, the prediction appears to be based not only on the snapshot of the current environment, but based also on the generated semantic map and the identified object, which are information derived from the snapshot of the current environment. However, in the dependent claims and the specification, the prediction is also 
Claims 7 and 13 contain similarly recited limitations and are rejected under a substantively equivalent rationale.
Claims 2-6, 8-12, and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims and for failing to resolve the deficiencies listed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson et al. (US 2017/0124476 A1) in view of Akella et al. (US 2020/0117200 A1).
Regarding claim 1, while Levinson discloses a method for controlling a vehicle based on a prediction from a semantic map (Levinson abstract and ¶64), comprising: receiving, at a first time period, a snapshot of a current environment of the vehicle from at least one sensor of the vehicle (Levinson figure 3A and ¶60, 62-64, 66, 69-70, 74-75, 102, 106-109, 112, 141-143, 158-159, 162-163, 165); generating the semantic map based on a label assigned to each object of a set of objects identified in the snapshot, each object of the set of objects being external to the vehicle; identifying a dynamic 
Levinson does not explicitly state wherein the prediction is based exclusively on the snapshot of the current environment at the first time period.
However, Akella teaches wherein the prediction is based exclusively on the snapshot of the current environment at the first time period (Akella ¶7, 16-17, 29-31, 62). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the method of controlling a vehicle, as described by Levinson, to not use previously generated map data of the current environment, as taught by Akella, because it creates a more robust system not requiring previously generated map data. This reduces cost by removing the need for external communication hardware to receive the maps and/or memory storage that would be required to store the map data. Also since only sensor data and information derived from the sensor data is used, the method can still operate effectively on a vehicle’s first pass through a new environment, improving the variety of driving scenarios in which the method is useful.
Regarding claim 2, Levinson discloses further comprising predicting the action at a prediction model of the vehicle, the prediction model trained to correlate actions of dynamic training objects in a training environment to surrounding training objects in the training environment, and the prediction model trained at a third time period prior to the first time period (Levinson ¶54, 64, 88, 106, 142, 151, 155-156).

Regarding claim 4, Levinson discloses in which the semantic map provides pixel-wise or point- wise annotations of object classes (Levinson ¶106, 108, 144).  
Regarding claim 5, Levinson discloses in which the predicted action is independent of a previous action of the dynamic object (Levinson ¶54, 64, 88, 108, 142-143, 149, 151, 155-156).
Regarding claim 6, Levinson discloses in which the set of objects comprises at least one of another dynamic object, a static object, or a combination thereof (Levinson ¶54, 64, 75, 88-90, 108, 142-143, 148-149, 151, 155-156).
With respect to claims 7-12: all limitations have been examined with respect to the method in claims 1-6. The apparatus in claims 7-12 is clearly directed towards performing the method taught/disclosed in claims 1-6. Therefore claims 7-12 are rejected under the same rationale.
With respect to claims 13-18: all limitations have been examined with respect to the method in claims 1-6. The non-transitory computer readable medium in claims 13-18 has program code recorded thereon that, when executed by a processor, is clearly directed towards performing the method taught/disclosed in claims 1-6. Therefore claims 13-18 are rejected under the same rationale.
Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679. The examiner can normally be reached M-Th 8 am-5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        
February 11, 2022

/JESS WHITTINGTON/Examiner, Art Unit 3669